Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-20, as originally filed 07 JUN. 2022, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 JUN. 22 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 8 and 20 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Waites et al. US 10577804 B1 (Waites).
As per claim 1 Waites teaches a floor (see "traction panel assembly 10 is applicable for enhancing the adhesive friction (or “grip”) of a user's… covered foot on an existing… walkway" 4:8; a "walkway" is recognized as a floor) for a cargo-carrying apparatus (a "walkway" is recognized as "cargo-carrying" as broadly claimed), the floor comprising: 
a wooden floor body (stair tread 50 FIG. 9; this is recognized as a "floor body" as broadly claimed; also "applicable for use on any wood… surface" 1:51) having a top floor surface (see top surface of wood stair tread 50, FIG. 9); and 
a slip-resistant layer (spiked inserts 40, FIG. 9) extending partially over the top floor surface such that the top floor surface includes at least one covered portion covered by the slip-resistant layer and at least one uncovered portion adjacent the at least one covered portion (see "at least one uncovered portion" outside of assembly 10" FIG. 10 and also between inserts 40, 40, 40, FIG. 9), 
said at least one uncovered portion being shaped and sized to permit water or humidity or both that has entered the wooden floor body to escape (see "existing wood stair tread 50"; this is recognized to "permit water or humidity or both that has entered the wooden floor body to escape" as an inherent property of wood), 
the slip-resistant layer having a planar bottom surface (see planar bottom surfaces of 40, 40, 40, FIG. 9), 
the slip-resistant layer being permanently secured to the top floor surface continuously along the planar bottom surface (see "holes for receiving fasteners used to mount said traction panel assembly to an underlying surface" Cl. 13; this is recognized as "permanently secured" as broadly claimed) so as to prevent movement of the slip-resistant layer relative to the floor body.  

As per claim 8 Waites teaches the limitation according to claim 1, wherein the slip-resistant layer includes at least one piece of slip-resistant material (spiked inserts 40, FIG. 9) applied onto the top floor surface over the at least one covered portion (see FIG. 9).

As per claim 20 Waites teaches a cargo-carrying apparatus (see "traction panel assembly 10 is applicable for enhancing the adhesive friction (or “grip”) of a user's… covered foot on an existing… walkway" 4:8; a "walkway" is recognized as a "cargo-carrying apparatus" as broadly claimed) comprising: 
a wooden floor (stair tread 50 FIG. 9; this is recognized as a "floor " as broadly claimed; also "applicable for use on any wood… surface" 1:51) for receiving cargo thereon, the floor including: 
a floor body having a top floor surface (see top surface of wood stair tread 50, FIG. 9); and 
a slip-resistant layer (spiked inserts 40, FIG. 9) extending partially over the top floor surface such that the top floor surface includes at least one covered portion covered by the slip-resistant layer and at least one uncovered portion adjacent the at least one covered portion (see "at least one uncovered portion" outside of assembly 10" FIG. 10 and also between inserts 40, 40, 40, FIG. 9), 
said at least one uncovered portion being shaped and sized to permit water or humidity or both that has entered the wooden floor body to escape (see "existing wood stair tread 50"; this is recognized to "permit water or humidity or both that has entered the wooden floor body to escape" as an inherent property of wood), 
the slip-resistant layer having a planar bottom surface (see planar bottom surfaces of 40, 40, 40, FIG. 9), 
the slip-resistant layer being permanently secured (see "holes for receiving fasteners used to mount said traction panel assembly to an underlying surface" Cl. 13; this is recognized as "permanently secured" as broadly claimed) to the top floor surface continuously along the planar bottom surface so as to prevent movement of the slip-resistant layer relative to the floor body

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Waites in view of Berube US 6318794 B1.
As per claim 2 Waites teaches the limitation according to claim 1, wherein the slip-resistant layer includes a slip-resistant layer (see " Each spiked insert 40 has an elongated flat narrow base 41 comprising a thin peripheral flange 42 and a series of spaced apart rigid spikes 44 integrally formed with the base 41 along its length" 5:1-3) made from a covering substance, but fails to explicitly disclose:
slip-resistant layer covering substance is made from a coating substance
Berube teaches such a coating, specifically:
slip-resistant layer covering substance is made from a coating substance ("If desired, a second woven fibreglass layer may also be applied to the upper surface of the wood core and coated with such things as anti-slip coatings" 6:31) made from a coating substance.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Masanek by including the coating as taught by Berube in order to improve the slip resistance of the assembly and thereby provide a safer assembly.

As per claim 3 Waites in view of Berube teaches the limitation according to claim 2, and Berube further discloses the coating substance includes a polyurethane-based composition (see "If desired, the protective layer may include a polyurethane constituent" 2:57). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Waites in view of Berube by including polyurethane as a known additive as taught by Berube in order to form the tile from known materials and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Waites in view of Berube as applied to claim 2-3 above and further in view of Padmanabhan US 20060179733 A1.
As per claim 4-5 Waites in view of Berube teaches the limitation according to claim 2-3, but fails to explicitly disclose:
the polyurethane-based composition includes a polyurethane hot melt material; and
the coating substance includes an epoxy-based composition.
Padmanabhan teaches a particular application of polyurethane capable of use with the combination, specifically:
the polyurethane-based composition includes a polyurethane hot melt material (see "hotmelt" [0069]; ln. 10; and
the coating substance includes an epoxy-based composition (see "epoxy" [0069]; ln. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Waites in view of Berube by including hot melt as taught by Padmanabhan in order to form the tile from a known method.

Claim 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Waites in view of Padmanabhan.
As per claim 6-7 Waites teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the slip-resistant layer has a rough texture; and   
the slip-resistant layer is water-resistant to prevent the slip-resistant layer from being damaged by water.  
Padmanabhan teaches such a layer, specifically:
wherein the slip-resistant layer has a rough texture ("a rough texture" [0035]); and
the slip-resistant layer is water-resistant ("water resistant flooring" [0061]) to prevent the slip-resistant layer from being damaged by water.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Waites by including the rough texture and water resistance as taught by Padmanabhan in order to further protect the tile from damage, thereby increasing the life-span thereof.

Claim 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Waites.
As per claim 9-11 Waites teaches the limitation according to claim 1 but fails to explicitly disclose:
(Cl. 9) the at least one covered portion has a first surface area and the at least one uncovered portion has a second surface area, the second surface area being substantially smaller than the first surface area;
(Cl. 10) the first surface area corresponds to about 60% of a total surface area of the top floor surface and the second surface area corresponds to about 40% of the total surface area of the top floor surface. 
(Cl.11) the at least one covered portion has a first surface area and the at least one uncovered portion has a second surface area, the second surface area being substantially equal to the first surface area. 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also, The Ward Machinery Company v. Wm. C. Staley Machinery Corporation, in which the court stated that “[i]mprovement resulting from change in size, proportion, or degree of element contained in prior art, no matter how desirable or useful, does not constitute patentable invention.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Waites by making the "first surface area corresponds to about 60% of a total surface area of the top floor surface and the second surface area corresponds to about 40% of the total surface area", "the second surface area being substantially equal to the first surface area", and "all of the at least one uncovered stripes have a same width" in order to protect a desired area from loads applied to the assembly as an obvious design choice and because changes in size/proportion do not constitute a patentable difference.

Claim 12-16 rejected under 35 U.S.C. 103 as being unpatentable over Waites in view of TSAI US 20140335319 A1 (Tsai).
As per claim 12-16 Waites teaches the limitation according to claim 1, but fails to explicitly disclose:
(Cl. 12) the at least one uncovered portion includes at least one uncovered stripe; 
(Cl. 13) the at least one uncovered stripe includes a first uncovered stripe, a second uncovered stripe spaced from the first uncovered stripe and a third uncovered stripe located between the first and second uncovered stripes; 
(Cl. 14) the first, second and third uncovered stripes extend parallel to each other; 
(Cl. 15) the at least one covered portion includes a first covered stripe extending between the first and third uncovered stripes and a second covered stripe extending between the second and third uncovered stripes; 
(Cl. 16.) all of the at least one uncovered stripes have a same width.   
Tsai teaches such an obvious arrangement of covered and uncovered portions as "stripes" having a same width, specifically:
(Cl. 12) the at least one uncovered portion includes at least one uncovered stripe (openings 12, FIG. 2); 
(Cl. 13) the at least one uncovered stripe includes a first uncovered stripe, a second uncovered stripe spaced from the first uncovered stripe and a third uncovered stripe located between the first and second uncovered stripes (see claimed pattern of openings 12, 12, and 12, FIG. 2); 
(Cl. 14) the first, second and third uncovered stripes extend parallel to each other (see "parallel" as broadly claimed. FIG. 1); 
(Cl. 15) the at least one covered portion includes a first covered stripe extending between the first and third uncovered stripes and a second covered stripe extending between the second and third uncovered stripes (see claimed pattern of openings 12, 12, and 12, FIG. 2); 
(Cl. 16.) all of the at least one uncovered stripes have a same width (see "same width" of 12, 12, and 12, FIG. 2).   
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Waites by substituting the pattern of uncovered sections having a same width as taught by Tsai in order to provide a desired anti-slip pattern.

Claim 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Waites in view of Thiers et al. US 9376823 B1 (Thiers).
As per claim 17-18 Waites teaches the limitation according to claim 1 but fails to explicitly disclose:
the floor body includes at least one laminated floor panel; and
each laminated floor panel includes a plurality of elongated wood pieces disposed side-by-side and extending parallel to each other.  
Thiers teaches such a wood laminate, specifically:
the floor body includes at least one laminated floor panel ("laminate floor panel made of a board made from wood" Cl.  1); and
each laminated floor panel includes a plurality of elongated wood pieces disposed side-by-side and extending parallel to each other (FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Waites by substituting the plurality of wood pieces extending parallel as taught by Thiers as an obvious design choice in order to provide a more natural appearance.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Waites in view of Dantzer US 10011998 B1.
As per claim 19 Waites teaches the limitation according to claim 1 but fails to explicitly disclose:
the floor body includes a plurality of fastener holes, each fastener hole being sized and shaped for receiving a fastener for fastening the floor to the cargo-carrying apparatus, the fastener holes being located only in the at least one uncovered portion of the top floor surface.  
Dantzer
the floor body includes a plurality of fastener holes, each fastener hole being sized and shaped for receiving a fastener for fastening the floor to the cargo-carrying apparatus, the fastener holes being located only in the at least one uncovered portion of the top floor surface ("The board 24 have pre-drilled holes 25 for receiving screws (not shown) when mounting the boards on the spacers 19 at the ends of the sleepers 17 and 18" 3:35)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Waites by including the pre-drilled holes in the subjacent layer of a covering as taught by Dantzer in order to secure the slip-resistant layer to the subjacent surface.

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seidner US 6143119 A 

    PNG
    media_image1.png
    404
    576
    media_image1.png
    Greyscale


MARTIN THIERRY	WO 9734064 A1

    PNG
    media_image2.png
    874
    712
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635